—In an action, inter alia, to foreclose a mortgage, the defendant Lydia Ragucci appeals, as limited by her brief, from so much of (1) an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered August 2, 1995, as granted those branches of the plaintiffs’ motion which were to dismiss her answer and for *612summary judgment in favor of the plaintiffs and against her, and (2) a judgment of the same court, entered June 12,1996, as is in favor of the plaintiffs and against her in the principal sum of $298,519.48.
Ordered that the appeal from the order is dismissed, without costs or disbursements; and it is further,
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court properly awarded summary judgment in favor of the plaintiffs and against the appellant. The plaintiffs established their entitlement to judgment as a matter of law and the appellant failed to establish the existence of a material question of fact. There is no support in the record for the appellant’s contention that she was fraudulently induced to purchase the property at issue. Indeed, the record belies her claim and establishes that she bought the property fully aware of the restriction upon it.
We have not considered the appellant’s contention regarding an order of the same court entered September 13, 1994, as she failed to appeal from that order. Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.